Case 3:19-cv-01281-NJR Document 115 Filed 02/26/21 Page 1 of 1 Page ID #839




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 REGINALD JONES,

             Plaintiff,

 v.                                          Case No. 3:19-cv-01281-NJR

 SANDRA QUICK, and
 FRANK LAWRENCE,

             Defendants.

                          JUDGMENT IN A CIVIL ACTION

       Pursuant to the Court’s December 20, 2019 Order, the claim against C. Wall was

severed into a new case, and he was terminated as a defendant in this action (Doc. 12).

       Pursuant to the Court’s February 25, 2021 Memorandum and Order (Doc. 114),

this action is DISMISSED without prejudice for failure to exhaust administrative

remedies prior to filing suit.

       Accordingly, this case is closed.

       DATED: February 25, 2021

                                               MARGARET M. ROBERTIE,
                                               CLERK OF COURT

                                               By: s/ Tanya Kelley
                                                   Deputy Clerk

APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
